DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 37-64 are pending upon entry of amendment filed on 4/17/20.

Applicant’s election of Group I, claims 37-63 without traverse in the response filed on 9/22/22 has been acknowledged.

Accordingly, claim 64 is withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention.

Claims 37-63 are under consideration in the instant application.

3.	The information disclosure statement (IDS) submitted on 7/8/20 and 9/22/22 have been considered.  The non-patent literatures and foreign patent literatures are found in USSN14/410,011 and 16/272,775.

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

5.	The oath filed on 4/17/20 is acknowledged.

6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 41 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 41 recites various zeta negative potential ranging broader and narrower in the same claim (-100mV to -30mM and -50mV to -40mV, for example) while claim 47 recites PLGA ratios of broader and narrower recites the broad recitation in the same claim, respectively.

8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

9.	Claims 37-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2012/0076831 (IDS reference) in view of WO 2011/133617 (IDS reference) and Jilek et al. (J. Allergy Clin Immunology, 2004, vol. 114, p. 943-950, IDS reference).

The ‘831 publication teaches compositions comprising antigen carrier complexes with microparticles comprising PLGA/PLA and/or PGA (claims 63-75).  The antigen includes species recited in claim 63 of the instant application (note claim 60).  In addition, the '831 publication teaches carrier being PLGA and the sizes of the particles 500-1000nm (claims 71-75) and the modification includes carboxylation ([0029, 0032-0033]) readable on claims 49-50.  

Moreover, the '831 publication teaches conjugation of apoptosis signaling molecules including annexin 5 on the surface of PLGA carrier ([0074], example 1).  The ‘831 publication teaches particles are purified with 12-14KD MWCO membranes (Example 6, [156]) and claims 44-46 are included in this rejection.

In addition, the ‘831 publication teaches various ratios between PLGA and additions of pharmaceutically acceptable carrier including surfactant and buffer (p. 4-5).

The disclosure of the ‘831 publication differs from the claimed invention in that it does not teach the negative zeta potential of PLGA and encapsulation of allergens in the PLGA as in claim 37 and 51 of the instant application.

The ‘617 publication teaches PLGA of negative zeta potential between -50mV to about -40mV (see p.36, Table 1, [0069]) and encapsulations of antigen (p.36).

Jilek et al. teach the encapsulation needs less antigen source (table 1) and the negative surface charge favors Th1 (p. 947, discussion).

 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the ‘617 publication and Jilek reference to the methods taught by the ‘831 publication. 

One of ordinary skill in the art would have been motivated to do so because the encapsulation of antigen source requires less antigen (note conjugation requires 10-20 times more antigen than encapsulation) and the changing surface potential with negative zeta potential provides shift between the Th1/Th2 that is required for inducing immune response or reducing tolerance.  

From the teachings of the references, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references above and there would have been a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skilled in the art at the time the invention was made, as evidenced by references, especially in the absence of evidence to the contrary.

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 37-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Pat 11,413,337.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘337 patent recites compositions comprising particles having a negative surface charge and antigen conjugated to the surface or encapsulated with negative zeta potential ranging from -100mV to about 0mV as required by claim 1 of the instant application.  

12.	No claims are allowable.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
November 3, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644